Citation Nr: 1033481	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  08-37 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD) prior to 
December 29, 2008 and after March 1, 2009.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from August 1966 to October 1967.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from March 2008 and May 2008 rating decisions rendered 
by the Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).  

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned at the St. Petersburg RO in July 2010.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.

During the pendency of this appeal, in a July 2005 rating 
decision, the RO granted a temporary, 100 percent rating during a 
period of hospitalization under 38 C.F.R. § 4.29 (2009).  The 
Veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996).  Accordingly, that issue is not on 
appeal and the issue is as stated on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.

The Board notes that the Veteran's last VA examination in 
connection with his service-connected PTSD was in October 2007.  
The Veteran has asserted that his PTSD symptomatology has 
worsened since the October 2007 VA examination, and the competent 
medical evidence of record is reflective of such.  Specifically, 
the Veteran was temporarily hospitalized in June and August 2008, 
and again from December 2008 to January 2009, due to 
symptomatology associated with his service-connected PTSD.  As 
the Veteran was last afforded an examination three years ago, and 
there is medical evidence that his PTSD was worsened since the 
October 2007 VA examination, he is entitled to a new VA 
examination to evaluate the current severity of his disability.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Board finds 
that an additional evaluation would be helpful in resolving the 
issues raised by the instant appeal.  

Further, the Veteran asserted at the July 2010 VA hearing that he 
is receiving ongoing care at the Bay Pines VA facility.  See the 
VA hearing transcript at page 10.  VA records are considered part 
of the record on appeal since they are within VA's constructive 
possession.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
As such, VA records dated after September 2009 should be 
associated with the claims file.

It is unclear whether the Veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  The 
Veteran testified that his claim for SSA disability benefits was 
denied; however a computer printout from the RO dated in June 
2010 reflects that the Veteran has been receiving SSA disability 
benefits since March 31, 2008.  See the VA hearing transcript at 
page 9 and a computer printout dated June 15, 2010.  No medical 
records relied upon by the SSA, or the SSA's decision, are in the 
claims file.  The Board notes that VA has a statutory duty to 
obtain these records.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c)(2) (2009).  The Court has also held that VA has a duty 
to acquire both the SSA decision and the supporting medical 
records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 
168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).  As such records may contain pertinent medical evidence, 
these records should be obtained on remand.  See also Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Concerning the Veteran's claim for TDIU, the Veteran fails to 
meet the schedular requirements for a TDIU as per 38 C.F.R. 
§ 4.16(a) at the present time.  However, as noted above, the 
Board is remanding the Veteran's claim for an increased rating 
for his service-connected PTSD.  As such, any increase granted 
regarding the Veteran's PTSD claim may affect his claim for TDIU.  
The Board therefore finds the issue to be inextricably 
intertwined.

Moreover, the record shows that the Veteran is currently 
unemployed.  He alleges that his service-connected disabilities 
prevent him from obtaining gainful employment.  While he has been 
afforded a VA examination in connection with his service-
connected PTSD, an opinion as to his unemployability due solely 
to his service-connected disability and the impact of that 
disability on his employability is not of record.  The Board 
notes that the Veteran has additional disabilities that are not 
service connected.  The Board finds that the Veteran should be 
afforded an appropriate VA examination to determine whether he is 
unable to secure or maintain substantially gainful employment as 
a result of his service-connected disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records 
from the VA facility at Bay Pines dated 
from September 2009 forward.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of 
the Veteran's records regarding SSA 
benefits, including any SSA administrative 
decision(s) (favorable or unfavorable) and 
the medical records upon which the 
decision(s) were based.  All efforts to 
obtain these records should be fully 
documented, and the SSA facility must 
provide a negative response if records are 
not available.

3.  After receiving the above VA and SSA 
evidence, to the extent available, schedule 
the Veteran for a VA psychiatric 
examination to assess the current severity 
of his service-connected PTSD.  The 
following considerations will govern the 
examination:  

a.  The claims file, and a copy of this 
remand, will be reviewed by the examiner, 
who must acknowledge receipt and review of 
these materials in any report generated as 
a result of this remand.

b.  After conducting any clinical studies, 
the examiner should report a multi-axial 
diagnosis identifying all current 
psychiatric disorders.  All signs and 
symptoms of the service-connected PTSD 
should be reported in detail. 

c.  The examiner should opine as to whether 
it is as likely as not (50 percent or more 
probability) that the Veteran's service- 
connected disabilities, without 
consideration of his non-service-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.

d.  All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved must 
be included.

4.  After undertaking the action set forth 
above and any additional development which 
it deems to be necessary, the AMC should 
then adjudicate the Veteran's claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a SSOC and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or Court 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


